Citation Nr: 0615557	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to October 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the Reno RO.  In December 2003, the case 
was remanded to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and for additional evidentiary 
development.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  A verified stressor in service is not shown; a diagnosis 
of PTSD of record is not based on a verified stressor event; 
and a preponderance of the competent evidence is against a 
finding that the veteran has PTSD due to a stressor event in 
service.  

3.  The veteran's variously diagnosed psychiatric disorder 
was not manifested in service; a psychosis was not manifested 
in the first postservice year; and the preponderance of the 
evidence is against a finding that the veteran's current 
psychiatric disability is related to service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A September 2002 statement of the case (SOC); December 2005 
supplemental SOC (SSOC); and April 2002, May 2004, and April 
2005 letters, all provided at least some VCAA-type notice, 
i.e., of what the evidence showed, the criteria for 
establishing service connection, and the bases for the denial 
of the claim.  The April 2002, May 2004, and April 2005 
letters outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain or to obtain the 
evidence on his own and specifically (see letter of May 2004 
at p. 2) to submit any evidence in his possession pertaining 
to the claim.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond, and the claim was 
subsequently readjudicated.  See December 2005 SSOC.  
Significantly, while he was not provided notice regarding 
ratings of psychiatric disabilities or effective dates of 
awards (See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (Vet. App. Mar.3, 2006)) he is not prejudiced by lack of 
such notice, as these matters become significant only when 
service connection is allowed.  The decision below is a 
denial of service connection.  Finally, neither the veteran 
nor his representative alleges that notice was inadequate, or 
that the veteran was prejudiced by any notice deficiency.  

Regarding the duty to assist, service medical records are 
associated with the claims file.  VA and, to the extent 
possible, private treatment records have been secured.  The 
veteran was afforded a VA examination.  He has not identified 
any further pertinent records that remain outstanding.  VA's 
duty to assist is met. 

II. Factual Background

The veteran's service medical records include a February 1969 
medical history in which he reported that he experienced 
nervous trouble.  A February 1969 statement from Dr. M. F. 
reflects that the veteran had been under his care for many 
years.  He stated that he had always known the veteran to be 
of good character, helpful, and diligent.  He added that the 
veteran would be an asset to the Armed Forces.  A February 
1969 enlistment examination report mentions that the veteran 
wanted to talk to a psychiatrist about depression.  The 
examiner noted that the physician's letter stated that the 
veteran was in good mental and physical health.  Treatment 
records make no mention of psychiatric problems.  An October 
1970 separation examination report does not mention any 
psychiatric complaints, findings, or diagnoses.

Postservice medical records include January 1993 to April 
1995 treatment records of Dr. Y. M. from.  A January 1993 
entry notes the veteran was angry and depressed.  He had a 
history of therapy following a suicide attempt when he was 
going through a divorce.  He was on medication, but had 
stopped taking it because it was not helping.  He was angry 
and abusive with a girlfriend with whom he lived.  He 
mentioned flashbacks from Vietnam (such as friends being 
killed).  The diagnoses were bipolar disorder and major 
depression; medication was prescribed.  Follow-up records 
shows note symptoms of agitation, anger, anxiety, depression, 
and stress.  Problems noted included his relationship with 
his girlfriend and inability to function at work due to 
medication, as well problems with co-workers and supervisor.

An October 1995 physician's statement indicates that the 
veteran was being treated for an anxiety related to work.  

Employment records from March 1994 to January 1996 reflect 
difficulties the veteran had with co-workers and supervisors 
in his employment with the Postal Service. 

On 1996 evaluation (apparently related to work problems) by a 
panel consisting of a psychologist and a physician, it was 
noted that a review of records revealed a progressive 
deterioration in the veteran's overall emotional state.  He 
reported a history of drug and alcohol abuse beginning in 
high school, sexual abuse, and physical abuse by his father.  
He related that on his induction examination psychological 
difficulties that would he led to being rejected were 
detected.  His father had their family physician write a 
letter saying that he was all right.  After separation from 
service, he went back to his old job and eventually began 
working for the Postal Service.  He was concerned about 
losing that job.  They examiners noted that the veteran was 
obviously mentally ill over the years, but was able to 
function well until he was hospitalized in 1985.  The 
veteran's difficulties at work were discussed extensively.  
The examiners opined that the veteran had a bipolar disorder 
with depressive symptoms, complicated by his being an 
alcoholic and his history of heavy drug use.  

May 1997 to November 1999 treatment records from Dr. R. F. 
show assessments of major depressive disorder and attention 
deficit disorder.  A June 1998 statement notes treatment for 
depression.

An August 1999 VA progress note indicates the veteran was 
seen to establish contact.  The primary diagnosis listed was 
PTSD.  

In November 1999 the veteran responded to a request for 
information regarding specific stressor events by listing 
events when he was allegedly overrun, rocketed, and fellow-
servicemen were killed.  Although he had been advised that 
detailed information was necessary to allow for verification, 
he did not provide any detailed information regarding the 
unit he was with (beyond 1st Infantry Division) or the names 
of individuals killed or injured.  He reported that one event 
took place in Laos.  

The July 2000 rating decision that denied service connection 
for PTSD advised the veteran that his stressor accounts were 
not sufficiently detailed to allow for verification.

In May 2002, the veteran was admitted to Sunrise Hospital 
after cutting his arms the night before.  He reported that he 
was severely depressed, going through a divorce, and living 
in his truck.  The diagnosis was depression.  

May 2002 treatment records from Desert Springs Hospital show 
that the veteran was treated for depression, old arm 
abrasions, and acetone ingestion.

In May 2002, the veteran was hospitalized at Montevista 
Hospital.  He reported three suicide attempts the week prior 
and legal problems involving abuse of his wife.  He was 
stabilized at Desert Springs Hospital prior to this 
admission.  He indicated that he had been in the army and was 
honorably discharged.  His history included drug and alcohol 
use.  The discharge diagnoses were bipolar disorder, 
depressed with psychosis and PTSD.

In June 2002, the veteran was admitted to Sunrise Hospital 
following a possible suicide gesture.  Police were called due 
to a domestic disturbance, and the veteran apparently tried 
to commit suicide by stabbing himself, although he reported 
that his wife did it.  The diagnoses included situational 
anxiety and depression.  

January 2003 to December 2004 treatment records from Dr. L. 
S. include a January 2003 psychiatric evaluation report, when 
the veteran reported that he may have had mental problems 
before entering military service.  He indicated that he began 
having problems with depression in 1985 and attempted suicide 
by overdose.  He reported that he attempted suicide a second 
time, and was hospitalized in May 2002.  He stated that he 
had PTSD (and was service-connected).  He complained of being 
depressed and having no energy or interests.  He reported a 
history of excessive alcohol use, although he denied current 
use.  The diagnoses were PTSD, major depression, and history 
of alcohol dependence.

On June 2004 examination by a Board-certified psychiatrist on 
behalf of VA, it was noted that the veteran's claims file was 
reviewed.  He reported psychological problems prior to 
service, and indicated that he was almost rejected for that 
reason.  The problems had included depression, nervous 
trouble, and trouble sleeping.  A note from his family 
physician led to his acceptance for service.  He related that 
as a teenager, he drank excessively, used marijuana and 
hashish; was sexually abused; and was physically abused by 
his father.  He also indicated that he used opium, marijuana, 
and speed in Vietnam and e used speed and cocaine after 
Vietnam.  Regarding Vietnam, he recalled an incident when 
rockets hit the compound where he was staying.  His 
psychiatric, employment, personal, and legal history were 
discussed.  He reported symptoms including anger, mood 
swings, and anxiety.  He did not like to socialize.  He first 
noticed his symptoms after he left Vietnam.  

The psychiatrist commented on the various psychiatric 
diagnoses of record.  She noted that drugs and alcohol could 
cause depression and that it was first noted in 1985 after 
the veteran's marriage ended, which indicated that it was 
secondary to stress related to personal problems and not due 
to or worsened by service.  She noted that there were no 
problems with depression or other mental health problems from 
1970 to 1985, and that current depression could be more of 
what was occurring in 1985 or due solely to ongoing marijuana 
use.  She opined that the depression was not related to 
service.  She noted that bipolar disorder was first diagnosed 
in 1996 after a good psychiatric evaluation, with the 
psychiatrist opining that it started in 1985 with the stress 
of a break up of the veteran's first marriage.  However, as 
the veteran did not describe any current or past symptoms of 
mania, she opined that he did not have bipolar disorder.  

The psychiatrist also noted that PTSD had been diagnosed in 
1996 after a very adequate psychiatric evaluation, which 
raised a question about the veteran's current symptoms.  She 
noted that the veteran's re-experiencing symptoms were of 
"questionable quality".  She noted that the veteran's  re-
experiencing memory and dream was of a guy killed in combat 
and wondering why he himself wasn't killed. She stated that 
this was more a survivor guilt symptom related more to 
depression than PTSD.  She added that other symptoms 
[attributed to PTSD] could be explained on the basis of 
ongoing marijuana abuse and depression.  She opined that the 
veteran did not have PTSD.  

The psychiatrist indicated that symptoms of personality 
disorder were the most consistent over the years, noting that 
the signs first began to show as a teenager.  Marijuana abuse 
and dependence had been a problem since adolescence, and 
found that the polysubstance abuse did not begin or worsen in 
the military.  She summarized the disability picture 
presented regarding the allegation that the veteran has PTSD, 
and again noted that many of the veteran's problems were due, 
in part, to marijuana use.   

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If a 
psychosis is manifested to a compensable degree in the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Developmental defects, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits.  
38 C.F.R. § 3.303(c).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

At the outset it is noteworthy that under governing law, 38 
U.S.C.A. § 1110, compensation is not payable for any 
disability resulting from alcohol or drug abuse.  
Consequently, any drug-induced psychiatric disability (and 
here the record makes many references to polysubstance abuse 
and includes evidence that some of the veteran's psychiatric 
problems may be drug or alcohol related) may not be service 
connected.
The veteran's accounts that he had some sort of mental 
problems prior to service are reasonably supported by the 
record.  Significantly he checked off some of these problems 
in his report of medical history on induction.  He also 
indicated that he had not seen a psychiatrist, and a note 
from his family physician attested to his character.  
Consequently, he was accepted for service.  His service 
medical records and service separation examination report do 
not mention any complaints, findings, treatment, or diagnosis 
of psychiatric disability.  Nor is there any evidence of 
psychiatric disability for many years after service (the 
earliest evidence of psychiatric problems identifies onset in 
1985, related to marital problems).  Consequently, service 
connection for a psychiatric disability based on a finding 
that such disability became manifest in service and persisted 
or on a presumptive basis (for any psychosis as a chronic 
disease manifested to a compensable degree in the first 
postservice year) is not warranted.

The veteran's psychiatric diagnoses have included a 
personality disorder, bipolar disorder, major depression, and 
depression and anxiety (as well as the polysubstance abuse 
discussed above).  Notably, personality disorders, as such, 
are not compensable disabilities, and may not be service 
connected in the absence of a showing of superimposed 
pathology.  See 38 C.F.R. § 3.303(c).  Here, there was no 
competent evidence of a personality disorder in service.

Although physicians have over the years diagnosed bipolar 
disorder and major depression, there is no competent 
(medical) evidence that links either disorder to service.  
The psychiatrist who reviewed the record and examined the 
veteran on behalf of VA in June 2004 provide the only 
competent opinion that specifically addresses this matter.  
She attributes the veteran's depression to drug and alcohol 
use and opines that it is not related to military service.  
Moreover, she found that the veteran did not have a bipolar 
disorder because there was no evidence, either past or 
present, that he ever manifested symptoms of mania.  Also 
significant is the lengthy period of time (23 years) between 
service and the first clinical documentation of a psychiatric 
disorder.  This, of itself, is a factor for consideration in 
determining whether a disability might be service related.  
It is also noteworthy that a joint evaluation in January 1996 
mentions that the veteran appeared to function normally until 
1985, which is many years postservice.  
Finally, there is the veteran's allegation that he has PTSD 
resulting from his service in Vietnam.  Significantly, it is 
not shown that he engaged in combat with the enemy.  His 
alleged stressors do appear to be combat-related, e.g., he 
has reported that a serviceman right next to him was shot 
dead as they were overrun.  However, he did not provide 
sufficient details (as requested) regarding such accounts, 
and they could not be verified.  Consequently, the Board 
finds that he did not engage in combat.  His other reported 
stressor accounts are vague (rocket attacks and enemy 
attempts to infiltrate the perimeter) and not subject to 
verification without further information.  He has not 
responded to requests for more specific information to 
initiate the verification process.  Consequently, it is not 
shown that the veteran was subjected to a specific stressor 
event in service.

Furthermore, the preponderance of the evidence is against 
finding that the veteran has PTSD.  While there are records 
that reflect such diagnosis, there is also competent and more 
persuasive evidence that the veteran does not have PTSD.  The 
diagnoses of PTSD of record are unaccompanied by rationale 
explaining the symptoms and stressor(s) supporting the 
diagnosis, and do not account for such factors as drug and 
alcohol use.  Most of the diagnoses of PTSD in the record are 
not accompanied by a discussion of the veteran's Vietnam 
service; none refers to a specific stressor event in service.  
Furthermore, there is no indication that any listed diagnosis 
of PTSD is based on any information other that the veteran's 
own reported history (to include his report of having PTSD).  
Significantly, even if there was medical evidence that the 
veteran had all the symptoms needed to establish that he has 
PTSD (and such is not shown), it would be insufficient to 
establish service connection for PTSD without credible 
evidence of an underlying stressor event in service.  
Notably, a bare conclusion, even by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

The June 2004 examining psychiatrist's opinion that the 
veteran does not have PTSD is clearly the most probative 
evidence of record in this regard.  It is based on a review 
of the veteran's complete and extensive records (and 
therefore is based on an accurate history), and she provides 
the rationale for her opinion and explains why she does not 
agree with the diagnoses of PTSD in the record.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran has PTSD, and that service 
connection for such psychiatric disability is not warranted.  

As the preponderance of the evidence is against the claim 
seeking service connection for psychiatric disability to 
include PTSD, the claim must be denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


